In an action to recover damages for injuries to person and property, the appeal is from a judgment entered on a jury verdict in favor of respondent. Judgment reversed and a new trial granted, with costs to abide the • event. In our view, the interests of justice require a new trial. The numerous interruptions, questions and comments of the Trial Justice were fair and proper, when considered in contest. Nevertheless, on the whole case the jury may well have drawn improper inferences by reason of the rather extended participation of the Trial Justice. Wenzel, Acting P. J., Murphy, Ughetta and Hallinan, JJ., concur; Beldoek, J., dissents and votes to affirm the judgment, with the following memorandum: In my opinion the ease presented a pure question of fact and the verdict may not be said to be against the weight of the evidence. Under such circumstances the participation by the trial court was neither improper nor prejudicial.